Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Yan (US PGPub 20070240046), in view of Magers (US PGPub 20030018490), and further in view of Hu (US PGPub 20160078079) failed to disclose: a method for facilitating development of a dynamic process application with a column-based process editor in a business process management (BPM) environment, comprising: providing, at a business process management system, one or more software development tools for developing software applications associated with processes, including a column-based process editor; receiving user input associated with development of the dynamic process with the column- based process editor; updating process information defining a dynamic process application based at least in part on the user input received, wherein the dynamic process is at least partially defined by a set of stages and each stage of the set of stages is at least partially defined by a set of tasks; and generating a graphical representation of the dynamic process for display by a client computing device based on the process information, the graphical representation includes a set of columns respectively corresponding to the set of stages of the dynamic process, wherein the set of columns are arranged in the graphical representation and wherein respective sets of tasks of the dynamic process are organized into the set of columns such that each set of tasks is graphically depicted in a column corresponding to a stage of the dynamic process to which the set of tasks belongs, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Yan, Magers and Hu discloses of a method for facilitating development of a dynamic process application with a column-based process editor in a business process management (BPM) environment, comprising: providing, at a business process management system, one or more software development tools for developing software applications associated with processes, including a column-based process editor; receiving user input associated with development of the dynamic process with the column- based process editor; updating process information defining a dynamic process application based at least in part on the user input received and generating a graphical representation of the dynamic process for display by a client computing device based on the process information, the graphical representation includes a set of columns respectively corresponding to the set of stages of the dynamic process.
However, the prior art, Yan, Magers and Hu failed to disclose the allowable subject matter as “wherein the dynamic process is at least partially defined by a set of stages and each stage of the set of stages is at least partially defined by a set of tasks; wherein the set of columns are arranged in the graphical representation and wherein respective sets of tasks of the dynamic process are organized into the set of columns such that each set of tasks is graphically depicted in a column corresponding to a stage of the dynamic process to which the set of tasks belongs”
Claim 9 is the system claim, similar to the claim 1, and claim 15 is the product claim, similar to the claim 1. Therefore, claims 1-20 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193